COX, Judge
(concurring in the result): *
I agree with almost everything Judge Gierke writes in his dissenting opinion. I do not, however, read the Court of Military Review as holding that a conduct-unbecoming charge can never be based on “unduly familiar” conduct or “excessive social contacts,” as the lead opinion here apparently does. If the Court of Military Review had held, as a matter of law, that such conduct could not constitute an offense, I could not agree. However, I read the Court of Military Review as doubting that this particular conduct was of such a character as to rise to conduct unbecoming an officer.
Thus, the court below indicated:
This difficulty [defining “undue familiarity” or “excessive social contacts”] manifested itself during appellant’s guilty *474plea inquiry when the military judge tried to pin down appellant’s conduct that was “unduly familiar” or constituted “excessive social contacts.” There was no confusion about the wrongfulness of the sexual intercourse, but other contacts that constituted the offense were difficult to label as wrongful per se. Similarly, the stipulation of fact entered into by appellant and his counsel was understandably hazy about the “undue familiarity” and “excessive social contacts.”
34 MJ 628, 634 (1992).
I attribute the action of the Court of Military Review as merely an exercise of its “awesome, plenary, de novo power of review” under Article 66, Uniform Code of Military Justice, 10 USC § 866, based upon the unique facts and circumstances of this case. United States v. Cole, 31 MJ 270, 272 (CMA 1990); see also United States v. Parker, 36 MJ 269, 271 (CMA 1993); United States v. Claxton, 32 MJ 159, 162 (CMA 1991). As such, I conclude that that court’s action was within its discretionary jurisdiction. Thus, I agree with the rationale of Judge Gierke’s dissent, but I concur with the result of the lead opinion.

 This opinion was circulated to the other judges on October 8, 1993, and the opinion filed on September 30, 1993, is withdrawn.